UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5149


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KAREEM SAINT ROBERSON, a/k/a Poncho,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (7:95-cr-00045-BR-2)


Submitted:   June 30, 2011                 Decided:   July 15, 2011


Before DUNCAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kareem Saint Roberson appeals from his fifty-one-month

sentence imposed upon revocation of his supervised release.                                  On

appeal,     he        asserts       that     his           sentence      is     substantively

unreasonable.         We affirm.

            Roberson         contends       on       appeal       that   his     sentence    is

substantively unreasonable because the district court did not

make an individualized assessment of his argument for a downward

variance from the Sentencing Guidelines range.                                Defense counsel

asked    the     court       to    consider       sentencing          Roberson      below   the

Sentencing Guidelines range of fifty-one to sixty months for the

supervised release violation in consideration of the over four

years    Roberson       served      for    the       criminal      conduct      involved    and

because he is a relatively young man who could make something of

himself after incarceration.                 Roberson argues on appeal that the

court    made    a    finding      that    all       defendants       who     had   previously

served     an        imprisonment         term        for        criminal      conduct      that

constituted a supervised release violation could argue for a

variance based on time served.                       Roberson argues that the court

improperly rejected the argument without considering it as a

mitigating factor in his individual case.

            A     sentence         imposed       after       revocation        of   supervised

release    should       be    affirmed       if       it    is    within      the   applicable

statutory       maximum      and    is     not       plainly      unreasonable.          United

                                                 2
States v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).                                        In

making this determination, the court first considers whether the

sentence is unreasonable.                   Id. at 438.              “This initial inquiry

takes a more deferential appellate posture concerning issues of

fact and the exercise of discretion than reasonableness review

for guidelines sentences.”                    United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007).                      In making its review, the court

“follow[s]          generally           the            procedural          and     substantive

considerations that [are] employ[ed] in [the] review of original

sentences, . . . with some necessary modifications to take into

account     the     unique       nature       of       supervised        release    revocation

sentences.”        Crudup, 461 F.3d at 438-39.

              A    sentence       imposed          upon       revocation     of    release     is

substantively reasonable if the district court stated a proper

basis   for       concluding      that        the      defendant         should    receive    the

sentence imposed, up to the statutory maximum.                              Crudup, 461 F.3d

at   440.         The   court     should        affirm         if    the    sentence   is     not

unreasonable.           Id.      at    439.            Only    if    a   sentence    is   found

unreasonable        will    the       court    “decide          whether     the    sentence    is

plainly unreasonable.”                Id.      “[T]he court ultimately has broad

discretion to revoke its previous sentence and impose a term of

imprisonment up to the statutory maximum.”                           Id.

              Here,        the    district              court       considered      Roberson’s

argument for a downward variance based on the time served on the

                                                   3
criminal conduct related to his supervised release violation and

rejected     it.         Although         Roberson          argues         that      the     court’s

explanation       for    rejecting         the       argument          did     not        evince    an

individual    consideration           of       his    case,          the    court’s        reasoning

directly addressed the argument and rejected it on its merits.

The court explicitly considered the Guidelines range as well as

the   statutory      factors     of       §     3553    that          it    was     permitted       to

consider    when     arriving        at    a     sentence.             Further,           given    the

court’s    broad     discretion,          the    reasons         stated       for     imposing       a

sentence     at    the      lowest    end        of     the      Guidelines           range        were

substantively sufficient.             The court rejected Roberson’s request

for   a    downward      variance         and        heard      argument           that     Roberson

disregarded the conditions of supervised release by immediately

committing        another     drug        offense.              The        court     acknowledged

Roberson’s younger age, but stated that the sentence imposed was

necessary to provide adequate deterrence and to promote respect

for the law. Thus, the fifty-one month sentence for Roberson’s

violation of supervised release was not an abuse of discretion.

            Moreover,        Roberson           faces       a    very        heavy        burden     in

challenging       his    sentence.            Even     if       he    could       show     that    his

sentence was unreasonable, he would still need to show that it

was plainly unreasonable.                 A sentence is “plainly unreasonable”

if it “run[s] afoul of clearly settled law.”                                 United States v.

Thompson, 595 F.3d 544, 548 (4th Cir. 2010).                                 Roberson has not

                                                4
cited   clearly      settled     law   that   was    violated     by    the   district

court’s   sentence,       and    the    record      does    not   reveal      any   such

obvious errors.

           We        therefore     affirm     the      sentence        imposed      upon

revocation      of    supervised       release.        We    dispense      with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                          5